 



Exhibit 10.1
SEPARATION AND CONFIDENTIALITY AGREEMENT AND GENERAL RELEASE
THIS SEPARATION AND CONFIDENTIALITY AGREEMENT AND GENERAL RELEASE (“Agreement”),
dated April 18, 2007, is made between The Cato Corporation (“Cato”) and Reynolds
C. Faulkner, his heirs, executors, administrators, successors, and assigns
(“Faulkner”). (Cato and Faulkner are referred to as “Parties”). This Agreement
shall be effective on the date Faulkner and Cato sign, subject to the revocation
rights set forth below.
     WHEREAS, Faulkner previously was employed by Cato as its Executive
Vice-President and Chief Financial Officer under a letter agreement dated
March 6, 2006 (“Employment Agreement”);
     WHEREAS, upon being told by Cato that he would be terminated without cause
and given the option to do so, Faulkner resigned rather than be terminated
without cause, with such resignation effective October 30, 2006;
     WHEREAS, the Parties wish to settle and resolve all possible controversies
between them amicably and expeditiously;
     NOW THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by Faulkner, the Parties agree as follows:
     1. Last Day of Employment. Faulkner’s last day of active employment with
Cato was October 30, 2006. Faulkner is not eligible to participate in Cato’s
401(k) Retirement and Savings Plan or any other Cato-sponsored employee benefit
plan after October 30, 2006, except as set forth below.
     2. Consideration. In consideration for signing this Agreement, Cato will do
the following:

  (a)  
Pay to Faulkner on the next business day after the Revocation Period described
in Paragraph 15, in a lump sum, $750,000, less (i) $29,196.12 already paid in
November 2006, or $720,803.88, and (ii) less $3,357.86 as described in Section
2(b) below. Of the $720,803.88 lump sum amount, $583,303.88 shall be deemed to
be compensation in settlement of any wage, bonus, stock, severance, or
employment claims and will be subject to withholding for Federal and North
Carolina income tax purposes and for which Faulkner will be issued a Form W-2
for the year 2007 at the time provided for under existing governmental
regulations. For the balance of the lump sum amount, or $137,500 paid in
settlement of other claims, including in tort or any other basis, that Faulkner
releases herein, Faulkner will be issued a Form 1099 for the year 2007 with
respect thereto at the time provided for under existing governmental
regulations.
    (b)  
Continue Faulkner’s health insurance coverage (on the same basis and at the same
level it is provided to current Cato associates) from October 31, 2006 through
October 31, 2007 or until Faulkner becomes eligible for another employer’s group

 



--------------------------------------------------------------------------------



 



     
health insurance benefits, whichever occurs first. Faulkner’s share of the
health insurance premiums will be $3,357.86. Faulkner agrees that this $3,357.86
amount will be withheld by Cato from the $720,803.88 lump sum payment above.
From the $3,357.86 amount, Cato will deduct any amounts needed to pay prior
months of coverage, and going forward, Cato will deduct $306.07 each month for
Faulkner’s share of the health insurance premiums. In the event Faulkner becomes
eligible for another employer’s group health insurance benefits before
October 31, 2007, Faulkner will notify Cato and Cato will pay to Faulkner any
amount of the $3,357.86 that has not already been applied to Faulkner’s monthly
share of the health insurance premiums.
    (c)  
Faulkner may convert the existing group life insurance coverage to an individual
plan upon request to Cato’s Director of Benefits and Cato will provide the
necessary paperwork and information upon Faulkner’s request.
    (d)  
As of November 1, 2007, Faulkner will be eligible to continue group health and
major medical coverage pursuant to the Consolidated Omnibus and Reform Act
(COBRA), at the applicable COBRA rate for his coverage (excluding Life
Insurance, Short Term Disability and Long Term Disability coverage), provided
that Faulkner pays his monthly COBRA charges on or before the first day of each
month of continuing coverage. Faulkner will be responsible for premium increases
should any occur. Unless Faulkner informs Cato that he has become eligible for
another employer’s group health insurance benefits before October 31, 2007,
Cato’s Human Resources Department will send information to Faulkner for such
continuation election prior to October 31, 2007.

     3. General Release of All Claims. In consideration of the provisions of
this Agreement running to Faulkner’s benefit, Faulkner knowingly and voluntarily
releases and forever discharges Cato, its affiliates, subsidiaries, divisions,
predecessors, insurers, benefit plans, successors, and assigns as well as their
current and former employees, attorneys, officers, directors, and agents
thereof, both individually and in their official capacities (collectively, the
“Cato Affiliates”), of and from any and all claims, known and unknown, asserted
or unasserted, which Faulkner has or may have against Cato or the Cato
Affiliates as of the effective date of this Agreement, including, but not
limited to, any alleged violation of:

  •  
Title VII of the Civil Rights Act of 1964;
    •  
Sections 1981 through 1988 of Title 42 of the United States Code;
    •  
The Employee Retirement Income Security Act of 1974 (except for any vested
benefits under any tax qualified benefit plan);
    •  
The Immigration Reform and Control Act;
    •  
The Americans with Disabilities Act of 1990;
    •  
The Age Discrimination in Employment Act of 1967;

2



--------------------------------------------------------------------------------



 



  •  
The Workers Adjustment and Retraining Notification Act;
    •  
The Fair Credit Reporting Act;
    •  
The Sarbanes-Oxley Act of 2002;
    •  
All North Carolina statutes, laws, and regulations;
    •  
Any other federal, state, or local law, rule, regulation, or ordinance;
    •  
Any public policy, contract, tort, or common law; or
    •  
Any basis for recovering costs, fees, or other expenses including attorneys’
fees incurred in any such matters.

     4. Covenant Not to Sue. Faulkner agrees that he will never institute a
claim released above in Paragraph 3 against Cato or the Cato Affiliates. If
Faulkner violates this agreement by suing Cato or any of the Cato Affiliates for
any claims released herein, Faulkner agrees that he will pay all costs and
expenses of defending any such suit incurred by Cato or any of the Cato
Affiliates, including reasonable attorneys’ fees.
     5. Affirmations. Faulkner makes the following affirmations:

  (a)  
He has not filed, nor caused to be filed, nor is he presently a party to, any
claim against Cato or any Cato Affiliate that (i) is not being released by this
instrument, and (ii) if filed, has not been withdrawn or dismissed.
    (b)  
He has been paid for and/or has received all leaves (paid or unpaid),
compensation, wages, bonuses, stock awards, commissions, and/or benefits to
which he may be entitled other than those provided to be paid under the terms of
this Agreement.
    (c)  
He has no known workplace injuries or occupational diseases.
    (d)  
He will not apply in the future for employment, or accept employment, with Cato
or any of its subsidiaries.

     6. Confidentiality and Return of Property. (a) Faulkner agrees not to
disclose any information regarding the existence or substance of this Agreement,
except to his immediate family, tax and financial advisor, and/or an attorney
with whom Faulkner chooses to consult regarding his consideration of this
Agreement. Furthermore, to the extent Faulkner is permitted to disclose and does
disclose such information, Faulkner agrees to require, and he warrants, that the
person receiving such information will maintain its confidentiality. Faulkner
warrants and represents that from March 2, 2007 through his execution of this
Agreement, he has not breached the confidentiality provisions of this Agreement.

  (b)  
Faulkner acknowledges the highly competitive nature of Cato’s business and
affirms that he has not divulged, and will not divulge, to anyone outside of
Cato

3



--------------------------------------------------------------------------------



 



     
any proprietary or confidential information of Cato. “Confidential Information”
means any information (i) which is, or is designed to be or may be used in
Cato’s business, (ii) which is private or confidential in that it is not
generally known or available to the public, and (iii) which gives or may give
Cato an opportunity to obtain an advantage over competitors or possible
competitors, or which, if obtained by a competitor or possible competitor, would
give or may give that competitor or possible competitor an advantage over Cato
that a competitor may not otherwise have. Faulkner further acknowledges and
affirms that he has not divulged, and will not divulge, to anyone outside of
Cato any non-public information about Cato’s company performance, future plans,
or performance of Cato Affiliates, whether “Confidential Information” or not,
that Faulkner learned in the course of and because of his employment with Cato.
Faulkner also acknowledges that he will not divulge to anyone outside of Cato
any non-public information about Cato’s internal business practices, whether
“Confidential Information” or not, that Faulkner learned in the course of and
because of his employment with Cato. Provided, however, that Faulkner shall be
entitled, subject to Paragraph 7 below, to respond to questions by a prospective
employer with respect to his business relationship as Chief Financial Officer
with John Cato as Chief Executive Officer that led to Faulkner’s resignation
from the company.
    (c)  
At Cato’s reasonable advance request, and at mutually convenient times, Faulkner
will make himself available to answer factual questions or provide factual
information on subjects related to business matters of Cato of which he has
knowledge arising from his former employment with Cato. In any legal proceeding
to which he is not a party, his sworn testimony, including testimony in
discovery, shall, however, be procured by subpoena.
    (d)  
The Parties agree that nothing in this Paragraph is intended to limit or
prohibit, or shall be construed as limiting or prohibiting, either Party from
providing information in response to a lawfully issued subpoena or otherwise
complying with any legal requirement, or from participating in any investigation
if requested to do so by a federal, state or local agency. The Parties further
agree that the existence and substance of this Agreement may be disclosed in
order to enforce its terms.
    (e)  
Faulkner affirms that he has returned all of Cato’s property, documents, and/or
any confidential information in whatever form, and any duplicates thereof, in
his possession or control. Faulkner also affirms that he is in possession of all
of his property and that Cato is not in possession of any of his property.

     7. Non-Disparagement. Faulkner and Cato agree that Faulkner and Cato’s
Senior Executives (President, Executive Vice Presidents, Senior Vice Presidents,
and Assistant to the President) will refrain from making negative, disparaging,
defamatory or slanderous comments, references, criticism or characterizations
concerning Faulkner, Cato, or the Cato Affiliates, either verbally, in writing,
or in any other manner, to any third party for any purpose whatsoever, unless a
legal duty to do so is imposed. Faulkner further agrees not to make any other
statement, written or oral (including but not limited to any media source or to
any other party), that would

4



--------------------------------------------------------------------------------



 



disrupt, impair or affect adversely the reputation, business interests, or
profitability of Cato or any of the Cato Affiliates, unless a legal duty to do
so is imposed.
     8. Neutral Reference. In the event that any outside entities seek input
from Cato for purposes of hiring Faulkner, Cato will provide a neutral reference
limited to his dates of employment, position, and annual salary.
     9. No Solicitation. Faulkner agrees that for a period of one year from the
effective date of his resignation, he will not solicit any Cato employee to
leave Cato’s employment, initiate such a solicitation by a third party, allow
himself to be listed as a reference by a Cato employee, or hire or recommend for
hire by any entity by whom he is employed anyone employed by Cato.
     10. Governing Law and Interpretation. This Agreement shall be governed and
conformed in accordance with the laws of the State of North Carolina without
regard to its conflict of laws provisions. In the event of a breach of any
provision of this Agreement, either Party may institute an action specifically
to enforce any term or terms of this Agreement and/or seek any damages for
breach. Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction, and should such provision
be unable to be modified to be enforceable, excluding the general release
language, such provision shall immediately become null and void, leaving the
remainder of this Agreement in full force and effect.
     11. No Wrongdoing. The Parties agree that neither this Agreement nor the
furnishing of the consideration for this Agreement shall be deemed or construed
at any time for any purpose as an admission by Cato of wrongdoing or evidence of
any liability or unlawful conduct of any kind.
     12. Amendment. This Agreement may not be modified, altered, or changed
except in writing and signed by both Parties.
     13. Notices. Any delivery of funds or notices required under this Agreement
shall be served upon the Parties via hand delivery, certified mail, or overnight
priority mail through a commercial third-party carrier (such as UPS or FedEx) as
follows:

     
Notices to Cato:
  Robert C. Brummer
Senior Vice President
The Cato Corporation
8100 Denmark Road
Charlotte, NC 28273
 
   
Notices to Faulkner:
  Reynolds C. Faulkner
C/O E. Osborne Ayscue, Jr.
Helms Mullis & Wicker
201 North Tryon Street
Charlotte, North Carolina 28202

5



--------------------------------------------------------------------------------



 



     14. Entire Agreement. This Agreement sets forth the entire agreement
between the Parties and replaces any prior agreements or understandings between
the Parties, including without limitation the Employment Agreement. Faulkner
acknowledges that he has not relied on any representations, promises, or
agreements of any kind made to him in connection with his decision to accept
this Agreement, except for those set forth in this Agreement.
     15. ADEA Waiver and Acknowledgement. Faulkner acknowledges that he
knowingly and voluntarily waives any rights he has under the Age Discrimination
in Employment Act (“ADEA”), 29 U.S.C. 621 et seq., except those that may arise
under the ADEA after the date this Agreement is executed. Faulkner further
acknowledges that the consideration he is receiving under this Agreement is in
addition to anything of value to which Faulkner already is entitled. Faulkner
acknowledges that he may, if desired, have a period of twenty-one (21) calendar
days to consider this Agreement, including its reference to the ADEA contained
here and in Paragraph 3 (the “Consideration Period”). In addition, Faulkner may
revoke this Agreement within a period of seven (7) calendar days following its
execution (the “Revocation Period”). If Faulkner does not revoke the Agreement
and Release during the Revocation Period, it will become fully effective upon
expiration of the Revocation Period. Faulkner acknowledges that he has been
advised by Cato that he can and should consult with an attorney.
FAULKNER AND CATO FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTER INTO
THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS THEY HAVE OR
MIGHT HAVE AGAINST ONE ANOTHER.
The Parties knowingly and voluntarily sign this Agreement as of the date(s) set
forth below:

              REYNOLDS C. FAULKNER   THE CATO CORPORATION, a
 
      Delaware corporation
 
           
By:
  /s/ Reynolds C. Faulkner   By:   /s/ Robert C. Brummer
 
           
 
  Reynolds C. Faulkner       Robert C. Brummer
 
          Senior Vice President
 
           
Date:
  April 18, 2007   Date:   April 18, 2007

6